DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0042370 Choi et al.
Regarding claim 1, Choi teaches a laminated glass (paragraph 0047, transparent substrate and additional transparent substance) comprising:
a first glass plate having a rectangular shape, and including a first side and a second side opposing the first side (paragraph 0070, where dimensions 685 mm x 400 mm suggests a rectangular shape);
a second glass plate arranged opposing the first glass plate (paragraph 0047), and having substantially the same shape as the shape of the first glass plate (figure 9); and
an intermediate film (attachment film) arranged between the first glass plate and the second glass plate (paragraph 0043),
the intermediate film comprising:

a second bus bar extending along an end portion closer to the second side (bottom side, figure 11); and
a plurality of heating lines arranged parallel to each other so as to connect the first bus bar and the second bus bar to each other (figure 11),
wherein a space between the plurality of heating lines is adjusted such that a plurality of regions with different amounts of heat generated are formed between the first bus bar and the second bus bar (figure 11).
Please note that the examples and text discuss the conductive lines and busbars as being applied to the first substrate, after which the attachment layer and second substrates are applied. Therefore, the product includes the conductive lines and busbars present on the intermediate film. 
Regarding claim 2, Choi teaches that the laminated glass constitutes a windshield for a vehicle (paragraph 0067, front window), and
an amount of heat generated in a region opposing a driver is greater than an amount of heat generated in another region (paragraph 0034 and figure 11).
Regarding claim 3, Choi teaches that at least one of the heating lines is formed by combining a plurality of portions with different widths (paragraph 0034, different line widths) in a longitudinal direction (figure 11). 
Regarding claim 4, Choi teaches that at least one of the heating lines is provided with at least one curved line portion having a curved line (figure 13). 

Regarding claim 6, Choi teaches that the curved line portion is formed into a sine wave shape, 
at least a portion of at least a pair of adjacent ones of the heating lines is constituted by the curved line portion, and 
in the adjacent curved line portions, a distance between center lines of waves that constitute the curved line portions is twice an amplitude of the curved line portions or more (figure 13, where the right side of the laminated glass shows intervals greater than twice the amplitude).
Regarding claims 7, 11 and 12, Choi teaches that at least one of the heating lines is provided with a plurality of the curved line portions, and the curved line portions have different lengths (figure 13, where one whole sine wave has a different length than half of a sine wave).
Regarding claim 8, Choi teaches that at least some of the plurality of heating lines are formed such that a space therebetween differs (paragraphs 0033 and 0034).
Regarding claim 9, Choi teaches that at least some of the plurality of heating lines are formed so as to have different widths (paragraph 0034).
Regarding claim 10, Choi teaches that at least some of the plurality of heating lines are formed so as to have different lengths (paragraph 0033, where different pattern combinations in a single line would have different lengths).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/303,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application requires parallel heating lines, a limitation that is simply a shape difference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781